Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 1 of 52 PageID #: 794



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------x
DANIELLE SUTTON,

                        Plaintiff,
                                                      MEMORANDUM & ORDER
                                                      18-CV-7434(JS)(ARL)
      -against-

STONY BROOK UNIVERSITY, NICOLE GALANTE
in her Individual and Official Capacities,
CHARLES TABER, in his Individual and
Official Capacities, SAMUEL L. STANLEY, JR.
in his Individual and Official Capacities,

                    Defendants.
-----------------------------------------x
APPEARANCES
For Plaintiff:      Danielle Sutton, pro se
                    927 Montauk Highway
                    P.O. Box 113
                    Oakdale, New York 11769

For Defendants:         Richard H. Yorke, Esq.
                        Assistant Attorney General
                        New York State Attorney General’s Office
                        200 Old Country Road, Suite 240
                        Mineola, New York 11501

SEYBERT, District Judge:

            Pro    se    plaintiff    Danielle     Sutton    (“Sutton”     or

“Plaintiff”) commenced this action against defendants Stony Brook

University (“SBU”), Nicole Galante (“Galante”), Charles Taber

(“Taber”), and Samuel L. Stanley, Jr. (“Stanley”) (together, the

“Defendants”).     Plaintiff’s Second Amended Complaint (“SAC,” D.E.

36-1) alleges: (1) gender-based discrimination and retaliation

claims pursuant to Title IX of the Educational Amendments of 1972,

20 U.S.C. § 1681, et seq.; (2) violations of the First Amendment
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 2 of 52 PageID #: 795



and Fourteenth Amendment pursuant to 42 U.S.C. § 1983 (“Section

1983”);    and    (3)   state    law   claims       for   breach     of   contract,

negligence, negligent infliction of emotional distress, and breach

of fiduciary duty.         Plaintiff seeks, among other things, an

equitable order directing Defendants to vacate her dismissal from

SBU, expunge any references to her dismissal in her record, and to

reinstate Plaintiff and award her a degree.

            Currently pending before the Court is Defendants’ motion

to dismiss the SAC pursuant to Federal Rule of Civil Procedure

12(b)(1) for lack of subject matter jurisdiction, and Federal Rule

of Civil Procedure 12(b)(6) for failure to state a claim upon which

relief    can    be   granted.     For       the   reasons   set     forth   below,

Defendants’ motion is GRANTED with respect to Plaintiff’s federal

claims and Plaintiff is GRANTED leave to file a Third Amended

Complaint consistent with this Memorandum & Order.

                                   BACKGROUND

I.    Factual Background1

            In    August   2015,    Plaintiff       enrolled    in    the    English

Teacher Education Program at SBU.                  (SAC ¶ 1.)      She earned an

Advanced Graduate Certificate in Teaching Writing in May 2017, and

Galante, the Acting Director of the English Teacher Education




1 The following facts are drawn from the SAC and are assumed to
be true for purposes of this Memorandum and Order.


                                         2
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 3 of 52 PageID #: 796



Program, and Sharon Anthony (“Anthony”), the Director of Student

Teaching, approved Plaintiff to student teach for the Fall 2017

semester.      (SAC ¶¶ 5, 6.)

              On September 11, 2017, Plaintiff began student teaching

at   Sachem    North     High    School.        (SAC   ¶   41.)       Thomas   Mangano

(“Mangano”)       was    Plaintiff’s       student     teaching       supervisor   and

instructor at SBU. (SAC ¶ 42.) Prior to the start of the semester,

on May 18, 2017, Plaintiff received a text message from Mangano

inviting her and the four other students (two of whom were female)

enrolled in his Fall seminar class to a breakfast meeting at a

hotel restaurant.         (SAC ¶ 60.)      Plaintiff declined the invitation.

(SAC   ¶   60.)         She   alleges   that     Mangano      emailed,    texted   and

telephoned her several times during the summer to arrange another

time to meet.        (SAC ¶¶ 61-68.)            Plaintiff claims that she felt

uncomfortable receiving unwanted phone calls and text messages and

perceived      Mangano’s        persistence      to    meet     for    breakfast    as

harassment.       (SAC ¶ 69.)     Plaintiff believes that she was the only

student that did not meet with Mangano over the summer.                         (SAC ¶

71.)

              During Mangano’s August 30, 2017 seminar class, he asked

the class if anyone was opposed to Saturday morning breakfast

meetings throughout the semester.               (SAC ¶ 72.)       Plaintiff alleges

that she objected to the Saturday meetings and that Mangano

“reprimanded” her for refusing to attend the meetings.                         (SAC ¶¶

                                            3
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 4 of 52 PageID #: 797



73-74.) Plaintiff claims that Mangano kept her after class because

he was “concern[ed]” that she was the only one in all of his years

of being a supervisor who had refused to attend a breakfast meeting

and said, “[y]ou keep putting me off. I felt like you were brushing

me off.    That’s not how you treat your Supervisor.”             (SAC ¶¶ 79-

82.)      Plaintiff    also    alleges   that   Mangano   told   her   that   if

breakfast was a problem, she could meet with him for lunch or

coffee at Starbucks.          (SAC ¶ 86.)    She told Mangano that it was

“inappropriate” and that she did not want to meet him off campus

to which he allegedly responded, “[w]hen a professor extends

himself to you and you don’t take him up on the offer, it’s hard

to get past.” (SAC ¶¶ 86-87 (emphasis omitted).) Plaintiff claims

that Mangano had paid for numerous breakfast meetings at off-

campus hotels with his students, though she never attended any of

them.    (SAC ¶ 77.)

            Plaintiff claims that after her refusal to meet with

Mangano, “he became hostile towards [her.]”               (SAC ¶ 88.)         She

alleges that Mangano would unexpectedly show up at the high school

where she was student teaching to “check in on Plaintiff,” and

that he texted and phoned her multiple times, “concerned [that]

she was not replying.”         (SAC ¶¶ 89, 92, 95-97.)      She claims that

on September 12, 2017, Mangano pulled her aside at the doorway to

an empty classroom, and standing close to her, told her not to

“spend so much time getting ready” while “staring at [her] up and

                                         4
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 5 of 52 PageID #: 798



down.”       (SAC ¶ 90.)        She claims that every time Mangano saw

Plaintiff he made a point “to engage in a long lingering handshake”

that “made Plaintiff feel uncomfortable.”                   (SAC ¶ 91.)     Plaintiff

additionally claims that Mangano made “excuses to keep Plaintiff

after class or force her to go to his office.”                     (SAC ¶ 103.)

             On September 25, 2017, Plaintiff alleges that Mangano

“bullied” her and made “demeaning” and “disparaging comments about

her decision to become an English teacher in an effort to steer

her to quit.”      (SAC ¶ 106.)          She claims that he stated that she

was   “horrible,”      a     “disaster,”       and   that    she   should   “give    up

teaching.”     (SAC ¶¶ 107, 109.)          Plaintiff alleges that on the same

date,    Mangano      made     “gender     based/gender        bias   comments”     to

Plaintiff, including that “Plaintiff ‘pranced’ around the room

during her student teaching.”               (SAC ¶ 108 (emphasis omitted).)

Plaintiff claims that Mangano stated that “women looked nice in

dresses” and that Mangano and Anthony had told students that

“‘ladies’ wearing dresses and ‘men’ wearing suits were the only

‘professional’ attire.”          (SAC ¶ 129.)         Plaintiff claims that she

“wore slacks.”        (SAC ¶ 129.)

             She further alleges that after Mangano observed her

September 29, 2017 class, he told her that her refusal to answer

his phone calls and text messages was “a problem” and that “he had

enough of Plaintiff’s behavior towards him.”                  (SAC ¶¶ 124-26.)      At

the   same    time,    Plaintiff     maintains        that    Mangano     stated    her

                                           5
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 6 of 52 PageID #: 799



performance on September 29 would be enough to pass. Nevertheless,

she claims that on two prior occasions, August 30, 2017 and

September 25, 2017, Mangano said that he could not write Plaintiff

a   letter   of   recommendation      for    a   teaching    job   knowing   her

“attitude” towards his breakfast meetings. (SAC ¶ 111.) Plaintiff

claims that during September 2017, Mangano told Plaintiff that she

could be taken out of student teaching if he recommended it to

Galante.     (SAC ¶ 127.)

             Plaintiff alleges that on or about September 29, 2017,

she complained via email to Galante about “Mangano’s behavior and

perceived harassment and requested female, Director of Student

Teaching,      Sharon       Anthony     as       [her]      Student     Teaching

Supervisor/Instructor.” (SAC ¶ 151, 155.) She claims that Galante

“did not report a harassment complaint to the Title IX officer or

advise Plaintiff of her rights.”            (SAC ¶ 153.)      She alleges that

“Galante held a grudge against Plaintiff for speaking out against

[Mangano’s] [b]reakfasts and was concerned Plaintiff might muddy

the reputation of her program.”          (SAC ¶ 155.)

             On October 9, 2017, Galante notified Plaintiff that she

should no longer report to Mangano’s seminar class and that she

was now in Anthony’s class.           (SAC ¶ 154.)       On October 11, 2017,

Galante notified Plaintiff via email that October 13, 2017 would

be her last day of student teaching.              (SAC ¶ 159.)        As of that



                                        6
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 7 of 52 PageID #: 800



date, Plaintiff had completed twenty-four of the seventy-five days

required for student teaching.              (SAC ¶ 167.)

            On October 12, 2017, Plaintiff’s father emailed Ken

Lindblom    (“Lindblom”),       Dean       of   the    School    of    Professional

Development,     and   requested       his      involvement.          (SAC   ¶    163.)

Lindblom’s response was supportive of Galante’s decision.                        (SAC ¶

163.)      On   October   13,   2017,       Plaintiff     emailed      Stanley,    SBU

President, regarding her removal from student teaching, and three

days later she received a response stating that her concerns were

being looked into and instructing her to communicate with Melissa

Jordan     (“Jordan”),     Senior          Assistant    Dean     and     School      of

Professional Development Manager for Records and Admissions.                      (SAC

¶¶ 172-73, 226.)

            Plaintiff claims that on or about October 16, 2017,

Galante    emailed     Plaintiff       a    “Spring     2018    Student      Teaching

Contract” with an attachment and wrote, “[i]f you are permitted to

continue student teaching, you will do so in the Spring[] 2018

semester. . . and you will do so after signing a contract. . . .”

(SAC ¶ 174 (ellipses in original).)              Galante instructed Plaintiff

that she would be dismissed if she did not agree to sign the

contract with attachment by October 24, 2017.                   (SAC ¶ 177.)

            Plaintiff claims that SBU never held a hearing and never

issued formal letter regarding her removal from student teaching;

everything was done via email.             (SAC ¶ 178.)    On October 18, 2017,

                                            7
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 8 of 52 PageID #: 801



Plaintiff went to Anthony’s seminar class but was told to leave

because she was not currently student teaching due to her failure

to sign the student teaching contract.           (SAC ¶ 180.)     On October

19, 2017, Lindblom instructed Plaintiff:

            At this point, you have two choices: 1) agree
            to the program Dr. Galante has set out for
            you; or, 2) refuse to comply or ignore the
            agreement and be dismissed from the program.
            Please note that selecting number 1 does not
            guarantee you a new student teacher placement.

(SAC ¶ 182.)

            On October 25, 2017, Taber, as Dean of the Graduate

School and Vice Provost for Education, dismissed Plaintiff from

the English Teacher Education Program by default for not meeting

the program’s “milestones” by an October 24, 2017 deadline.              (SAC

¶ 194, Ex. B, “Dismissal Letter” dated Oct. 25, 2017.)             According

to Taber’s dismissal letter, the program’s “milestones” included

“completing a deep reflection paper of [Plaintiff’s] practice,

professionalism, and commitment to the profession and to meet with

Dr. Galante the week of December 11, 2017 to discuss [Plaintiff’s]

reflections.”       (SAC, Ex. B.)         Additionally, the “milestones”

required that Plaintiff sign the Spring 2018 student teaching

contract.    (SAC, Ex. B.)     Plaintiff received the dismissal letter,

sent by certified mail, on or about October 30, 2017.           (SAC ¶ 216.)

It directed Plaintiff to contact Jordan if she wanted to appeal

her dismissal.     (SAC ¶ 226.)


                                      8
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 9 of 52 PageID #: 802



            On November 5, 2017, Plaintiff appealed her dismissal

from the program.        (SAC ¶ 230.)       On November 13, 2017, Taber

reversed Plaintiff’s “withdrawal” pending a final determination by

the University but informed Plaintiff that her dismissal from the

program was still in effect and that she was therefore not able to

attend classes.2     (SAC ¶ 238, Ex. C, letter dated Nov. 13, 2017.)

The Appeal Panel Committee met on November 27, 2017 and issued a

decision denying Plaintiff’s appeal on December 19, 2017.            (SAC ¶¶

245, 246.)     Plaintiff alleges that she was never informed of an

appeal hearing date and that she was not provided with witness

statements.     (SAC ¶¶ 240-41.)      Plaintiff claims that she did not

receive the appeal rejection letter until December 28, 2017.             (SAC

¶ 250.) On December 20, 2017, SBU’s Registrar recorded withdrawals

and updated Plaintiff’s transcript to read: “[w]ithdrawn from

University.”     (SAC ¶ 252.)

            According to Plaintiff, Taber’s replacement as Vice

Provost was announced on July 1, 2019 and Stanley resigned on or

about July 31, 2019.       (SAC ¶¶ 31, 249.)

II.   Procedural History

            Plaintiff filed her initial complaint on December 28,

2018 (D.E. 1) and simultaneously moved for a preliminary injunction

(D.E. 2).    By Electronic Order dated February 12, 2019, this Court


2 On October 25, 2017, SBU’s Registrar issued withdrawals on
Plaintiff’s transcript and a hold on all services. (SAC ¶ 212.)
                                      9
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 10 of 52 PageID #: 803



 denied Plaintiff’s motion for preliminary injunction finding that

 she failed to show that “extreme or very serious” harm would result

 from the denial of her motion, and that Plaintiff failed to meet

 the burden of establishing “a clear likelihood of success on the

 merits.”    (Feb. 12, 2019 Elec. Order.)

             Following Defendants’ first motion to dismiss (D.E. 19),

 on April 10, 2019, Plaintiff sought leave to amend her complaint

 (D.E. 22), which this Court granted on April 15, 2019             (Apr. 15,

 2019 Elec. Order).     Following Defendants’ second motion to dismiss

 (D.E. 33), on July 10, 2019, Plaintiff again moved for leave to

 file a second amended complaint (D.E. 36), which this Court granted

 on August 1, 2019 (Aug. 1, 2019 Elec. Order).

             On September 23, 2019, Defendants filed their third

 motion to dismiss Plaintiff’s SAC pursuant to Federal Rules of

 Civil Procedure 12(b)(1) and 12(b)(6). (D.E. 44.) Plaintiff filed

 an opposition on October 22, 2019 (D.E. 46), and Defendants filed

 a reply on November 6, 2019 (D.E. 47).

                                  DISCUSSION

 I.    Standards of Review

       A. Federal Rule 12(b)(1)

             “A case is properly dismissed for lack of subject matter

 jurisdiction under Rule 12(b)(1) when the district court lacks the

 statutory or constitutional power to adjudicate it.”            Makarova v.

 United States, 201 F.3d 110, 113 (2d Cir. 2000).            In resolving a

                                      10
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 11 of 52 PageID #: 804



 motion to dismiss for lack of subject matter jurisdiction, the

 Court may consider affidavits and other materials beyond the

 pleadings to resolve jurisdictional questions.                See Morrison v.

 Nat’l Australia Bank, Ltd., 547 F.3d 167, 170 (2d Cir. 2008).                 The

 Court must accept as true the factual allegations contained in the

 complaint, but it will not draw argumentative inferences in favor

 of Plaintiff because subject matter jurisdiction must be shown

 affirmatively.       See id.; Shipping Fin. Servs. Corp. v. Drakos, 140

 F.3d 129, 131 (2d Cir. 1998); Atl. Mut. Ins. Co. v. Balfour

 Maclaine Int’l Ltd., 968 F.2d 196, 198 (2d Cir. 1992). “A plaintiff

 asserting subject matter jurisdiction has the burden of proving by

 a preponderance of the evidence that it exists.”                  Makarova, 201

 F.3d at 113.

       B. Federal Rule 12(b)(6)

             To withstand a motion to dismiss, a complaint must

 contain factual allegations that “state a claim to relief that is

 plausible on its face.”         Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)).      This    plausibility   standard     is   not    a     “probability

 requirement” and requires “more than a sheer possibility that a

 defendant has acted unlawfully.”           Id. (internal quotation marks

 and   citation   omitted).      Although    the   Court      must    accept   all

 allegations in the complaints as true, this tenet is “inapplicable

 to legal conclusions.”       Id.   Thus, “[t]hreadbare recitals of the

                                      11
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 12 of 52 PageID #: 805



 elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”       Id. (citation omitted).      Ultimately,

 the Court’s plausibility determination is a “context-specific task

 that   requires    the   reviewing   court    to   draw   on   its   judicial

 experience and common sense.”        Id. at 679.

             In deciding a motion to dismiss, the Court is confined

 to “the allegations contained within the four corners of [the]

 complaint,”     Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67,

 71 (2d Cir. 1998), but this has been interpreted broadly to include

 any document attached to the complaint, any statements or documents

 incorporated in the complaint by reference, any document on which

 the complaint heavily relies, and anything of which judicial notice

 may be taken.      See Chambers v. Time Warner, Inc., 282 F.3d 147,

 152–53 (2d Cir. 2002) (observing that a document is “integral” if

 the complaint “relies heavily upon its terms and effect”).

             A complaint filed by a pro se litigant is to be construed

 liberally and “however inartfully pleaded, must be held to less

 stringent standards than formal pleadings drafted by lawyers.”

 Erickson v. Pardus, 551 U.S. 89, 94 (2007).           Nevertheless, a pro

 se complaint must state a plausible claim for relief and comply

 with the minimal pleading standards set forth in Federal Rule of

 Civil Procedure 8.       See, e.g., Nielsen v. Rabin, 746 F.3d 58, 63

 (2d Cir. 2014).



                                      12
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 13 of 52 PageID #: 806



 II.   Consideration of Extrinsic Documents

              As an initial matter, Defendants ask this Court to

 consider several documents attached as exhibits to their motion to

 dismiss.     Defendants contend that the exhibits attached to the

 Declarations of Nicole Galante (“Galante Decl.,” D.E. 44-2) and

 Melissa Jordan (“Jordan Decl.,” D.E. 44-10) are incorporated by

 reference in the SAC or, alternatively, are integral to the SAC

 and   therefore   should    be   considered   with   the   instant   motion.

 (Defs.’ Br., D.E. 44-1, at 5-6.)           Plaintiff objects and argues

 that they were “not relied on in drafting the complaint.”               (See

 Pl.’s Opp., D.E. 46, at 2.)

              It is of course well-settled that in resolving a 12(b)(6)

 motion, the Court is limited in what facts it can consider.             See,

 e.g., Vasquez v. City of New York, No. 10-CV-6277, 2012 WL 4377774,

 at *1 (S.D.N.Y. Sep. 24, 2012) (“[T]he [general] rule [is] that

 documents outside the pleadings cannot be considered in a 12(b)(6)

 motion.”).     However, as discussed supra, in deciding a motion to

 dismiss a court is entitled to consider, inter alia, “documents

 attached to or incorporated in [the complaint]              by reference,”

 “documents ‘integral’ to the complaint and relied upon in it, even

 if not attached or incorporated by reference,” and “documents or

 information contained in defendant’s motion papers if plaintiff

 has knowledge or possession of the material and relied on it in

 framing the complaint”.       Weiss v. Inc. Village of Sag Harbor, 762

                                      13
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 14 of 52 PageID #: 807



 F. Supp. 2d 560, 567 (E.D.N.Y. 2011); see Chambers, 282 F.3d at

 153 (holding a document may be considered on a motion to dismiss

 where the plaintiff has “reli[ed] on the terms and effect of [the]

 document in drafting the complaint”); DiFolco v. MSNBC Cable

 L.L.C., 622 F.3d 104, 112 (2d Cir. 2010) (noting that because the

 plaintiff referred in the complaint to certain e-mails, “the

 [d]istrict [c]ourt could deem them incorporated in the complaint

 and therefore subject to consideration” on a 12(b)(6) motion);

 Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006) (integral

 documents may include documents partially quoted in complaint or

 on which plaintiff relied in drafting complaint).

             In this case, the Declarations in support of Defendants’

 motion to dismiss include the following exhibits: (1) a printout

 of group text messages from Mangano to his student teaching seminar

 students (Galante Decl., Ex. 1, D.E. 44-3); (2) a September 29,

 2017 email from Plaintiff to Galante with the subject, “Dr.

 Mangano’s comments/attitude towards me” (Galante Decl., Ex. 2,

 D.E. 44-4); (3) an October 3, 2017 email from Galante to Plaintiff

 (Galante Decl., Ex. 3, D.E. 44-5); (4) an October 9, 2017 email

 from Galante to Plaintiff (Galante Decl., Ex. 4, D.E. 44-6); (5) an

 October 11, 2017 email from Galante to Plaintiff summarizing a

 meeting between them (Galante Decl., Ex. 5, D.E. 44-7); (6) an

 October   11,   2017   from   Galante     to   Dawn   DelSini   (“DelSini”),

 Plaintiff’s co-teacher at Sachem school (Galante Decl., Ex. 6,

                                      14
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 15 of 52 PageID #: 808



 D.E. 44-8); (7) an October 17, 2017 email from Galante to Plaintiff

 with two attachments, including a Spring 2018 “Student Teaching

 Contract” and a “Reflection Requirements” assignment (Galante

 Decl., Ex. 7, D.E. 44-9); (8) the October 25, 2017 dismissal letter

 from Taber to Plaintiff (Jordan Decl., Ex. 11, D.E. 44-11); (9) a

 November 13, 2017 letter from Taber to Plaintiff noting that

 Plaintiff’s withdrawal was reversed pending her appeal (Jordan

 Decl., Ex. 2, D.E. 44-12); and (10) the December 19, 2017 appeal

 denial letter from Taber to Plaintiff including the attachment of

 the Graduate Council Appeals Committee’s (“GCAC”) Report (Jordan

 Decl., Ex. 3, D.E. 44-13).

             Upon review of the Complaint and the proposed exhibits,

 the Court finds that all of the exhibits attached to the Galante

 Declaration and the Jordan Declaration are “attached to [the

 complaint] or incorporated in it by reference,” “ ‘integral’ to

 the complaint and relied upon in it,” or that “[P]laintiff has

 knowledge or possession of the material and relied on it in framing

 the [SAC].”    Weiss, 762 F. Supp. 2d at 567;(see, e.g., SAC ¶¶ 60,

 151, 154-56, 159, 174, 176-77, 189-92, 194, 207, 209, 238, 246;

 SAC, Exs. B & C.)     Accordingly, in considering the instant motion,

 the Court considers all of the exhibits attached to Defendants’

 moving papers.3


 3 The Court notes that the October 25, 2017 dismissal letter from
 Taber to Plaintiff, and the November 13, 2017 letter from Taber
                                      15
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 16 of 52 PageID #: 809



 III. Title IX Claims

             Title IX prohibits gender discrimination, which includes

 sexual    harassment,     against    students    enrolled    in   federally

 supported educational programs.         Murray v. N.Y. Univ. College of

 Dentistry, 57 F.3d 243, 248 (2d Cir. 1995).          Title IX provides in

 relevant part:

             No person in the United States shall, on the
             basis of sex, be excluded from participation
             in, denied the benefits of, or be subjected to
             discrimination under any education program or
             activity    receiving     Federal    financial
             assistance.

 20 U.S.C. § 1681(a).

             Courts evaluate claims brought under Title IX pursuant

 to the same standards as those developed to evaluate claims of

 employment-related gender discrimination brought under Title VII

 of the Civil Rights Act of 1964.          Murray, 57 F.3d at 249.         The

 Supreme Court has held that while Title IX creates liability for

 institutions and programs that receive federal funds, it does not

 “authoriz[e] suit[s] against school officials, teachers, and other

 individuals.”4    Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246,

 257 (2009).



 to Plaintiff noting that Plaintiff’s withdrawal was reversed
 pending her appeal, are attached to both the Defendants’ motion
 and to Plaintiff’s SAC. (See Jordan Decl., Exs. 1 & 2; SAC,
 Exs. B & C.)

 4 “Congress expressly abrogated the states’ sovereign immunity
 for Title IX claims.” Vega v. State Univ. of N.Y. Bd. of
                                      16
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 17 of 52 PageID #: 810



               As such, SBU is the only Defendant potentially subject

 to    Title    IX    liability,        and   therefore,        the       Court    evaluates

 Plaintiff’s Title IX claims solely against SBU.

        A. Gender-based Discrimination and Harassment

               Defendants contend that Plaintiff’s gender-based Title

 IX claim should be dismissed because her allegations are conclusory

 and    because      she   fails   to    allege       that    she    complained      to   SBU

 regarding      gender-based       harassment.             (Defs.’     Br.    at    10-15.)

 Specifically, Defendants claim that any comments made by SBU

 officials      about      professional       dress    were    not    gender-based        but

 “generalized opinions” and that Plaintiff alleges no facts that

 any criticism of Plaintiff was motivated by gender. (Defs.’ Br. at

 11.)      Defendants        further     argue      that     Plaintiff’s      “subjective

 characterization of her supervisor’s teaching criticism” does not

 allege “objectively severe or pervasive harassment.”                         (Defs.’ Br.

 at 14.)      As discussed below, the Court agrees.

               1.     Title IX Standards

               Under Title IX, a plaintiff establishes a prima facie

 case    of    gender      discrimination      by     showing:       (1)    that    she   was

 subjected to discrimination in an educational program; (2) that

 the    program      receives      federal     assistance;          and    (3)     that   the

 discrimination was based on sex.                  Manolov v. Borough of Manhattan



 Trustees, 67 F. Supp. 2d 324, 340 (S.D.N.Y. 1999) (citing 42
 U.S.C. § 2000d-7(a)).
                                              17
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 18 of 52 PageID #: 811



 Cmty. Coll., 952 F. Supp. 2d 522, 532 (S.D.N.Y. 2013).                        Further,

 a plaintiff can establish a hostile educational environment claim

 under    Title   IX    if   she    demonstrates       “that    [s]he       subjectively

 perceived the environment to be hostile or abusive and that the

 environment objectively was hostile or abusive, that is, that it

 was permeated with discriminatory intimidation, ridicule, and

 insult sufficiently severe or pervasive to alter the conditions of

 h[er] educational environment.”                   Papelino v. Albany Coll. of

 Pharmacy of Union Univ., 633 F.3d 81, 89 (2d Cir. 2011) (citing

 Hayut v. State Univ. of N.Y., 352 F.3d 733, 745 (2d Cir. 2003)).

 To establish a hostile educational environment-sexual harassment

 claim,    a   plaintiff     must     show     not   only    that     the   educational

 environment      was   hostile     or   abusive,      but    actually       constituted

 discrimination “because of sex.”                 See Leibovitz v. N.Y.C. Transit

 Auth., 252 F.3d 179, 189 (2d Cir. 2001) (citing Oncale v. Sundowner

 Offshore Servs., Inc., 523 U.S. 75, 80 (1998)).

               To survive a motion to dismiss, a Title IX plaintiff

 “must    specifically       allege      the      events    claimed    to     constitute

 intentional discrimination as well as circumstances giving rise to

 a plausible inference of [ ] discriminatory intent.”                          Yusuf v.

 Vassar Coll., 35 F.3d 709, 713 (2d Cir. 1994) (“A plaintiff

 alleging . . . gender discrimination by a university must do more

 than recite conclusory assertions.”).                 Additionally, a Plaintiff

 must plausibly allege that “an official who . . . has authority to

                                             18
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 19 of 52 PageID #: 812



 address the alleged discrimination and to institute corrective

 measures on the [university’s] behalf has actual knowledge of

 discrimination and fails adequately to respond.”            Gebser v. Lago

 Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998); Papelino, 633

 F.3d at 89.

             2.    Application5

             Plaintiff’s allegations of gender discrimination and

 harassment fail to state a claim for which relief may be granted

 pursuant to Title IX standards.

             Plaintiff fails to allege any facts from which gender-

 based    discriminatory     intent    could    be   reasonably    inferred.

 Instead,   Plaintiff    offers   conclusory    claims   that   “[t]he   male

 Supervisor’s behavior toward Plaintiff was gender based/biased--

 he felt rebuffed a [f]emale had refused to ‘[b]reakfast’” with

 him.     (SAC ¶ 264.)       Plaintiff alleges that she was treated




 5
  Plaintiff’s opposition raises, for the first time, allegations
 of a quid pro quo claim. (Pl’s. Opp. at 7.) However, a
 plaintiff “cannot amend [her] complaint by asserting new facts
 or theories for the first time in opposition to Defendants’
 motion to dismiss.” K.D. ex rel. Duncan v. White Plains Sch.
 Dist., 921 F. Supp. 2d 197, 209 n.8 (S.D.N.Y. 2013). In any
 event, even if the Court considered Plaintiff’s quid pro quo
 claim, that claim fails as she has not alleged any facts that
 she was subject to sexual advances by any SBU officials. See
 Papelino, 633 F.3d at 89 (“[A] quid pro quo sexual harassment
 claim under Title IX requires proof of three elements: (1) the
 rejection of sexual advances; (2) a tangible school-related (as
 opposed to employment) consequence; and (3) a causal connection
 between the two.”).

                                      19
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 20 of 52 PageID #: 813



 differently by Mangano because she was the only student (male or

 female) that refused to attend any of his breakfast meetings, not

 because she was female.        (SAC ¶¶ 60, 71, 88) She further claims

 that   Mangano    “reprimanded”     her   for   refusing   to   attend    the

 breakfasts.6     (SAC ¶ 74.)      Plaintiff also focuses on Mangano’s

 criticism of her performance as a student teacher, claiming that

 “Mangano bullied [her] and made demeaning, denigrating, [and]

 disparaging comments about her decision to become an English

 [t]eacher in an effort to steer her to quit.”                 (SAC ¶ 106.)

 However, such general allegations of harassment or mistreatment do

 not demonstrate discriminatory intent.          See Drumm v. SUNY Geneseo

 Coll., 486 F. App’x. 912, 914 (2d Cir. 2012) (“[P]laintiff’s

 allegations that her supervisor ‘berated’ her and made other harsh

 comments . . . amount only to general allegations of mistreatment,

 and do not support an inference that plaintiff had a reasonable

 good faith belief that she was subject to gender discrimination.”).

             As Plaintiff’s factual allegations are assumed true for

 purposes of this motion, Plaintiff’s claim that she subjectively


 6 Plaintiff alleges that in August and September 2017, “Mangano
 told Plaintiff [that] there was ‘no way’ he could write
 Plaintiff a letter of recommendation for a future teaching job
 knowing her ‘attitude’ towards his [b]reakfasts.” (SAC ¶ 111.)
 However, a supervisor’s failure to write a letter of
 recommendation falls short of the level of severity or
 pervasiveness required to support a hostile environment claim.
 See Watson v. Richmond Univ. Medical Ctr., 408 F. Supp. 3d 249,
 266 n.7 (E.D.N.Y. 2019).


                                      20
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 21 of 52 PageID #: 814



 perceived the environment to be hostile is accepted on its face.7

 The question is whether Plaintiff has sufficiently pled facts that,

 if    proven,   establish       that    she       “was   required     to    endure   an

 environment     that   ‘objectively’             was   severely     and    pervasively

 hostile.”    Novio, 286 F. Supp. 3d at 577 (citing Gregory v. Daly,

 243   F.3d   687,   693   (2d    Cir.       2001)).       In     determining   whether

 Plaintiff’s educational environment was objectively hostile or

 abusive, this Court must look to “the totality of the circumstances

 rather [than] individual events in isolation.”                    Papelino, 633 F.3d

 at 91 (citing Daly, 243 F.3d at 693).                  “Factors that a court might

 consider in assessing the totality of the circumstances include:

 (1) the frequency of the discriminatory conduct; (2) its severity;

 (3) whether it is threatening and humiliating, or a mere offensive

 utterance; and (4) whether it unreasonably interferes with the

 victim’s academic performance.”              Hauff v. State Univ. of N.Y., 425

 F. Supp. 3d 116, 136 (E.D.N.Y. 2019) (quoting Patane v. Clark, 508

 F.3d 106, 113 (2d Cir. 2007)).

              Plaintiff    fails        to   allege       facts    showing    that    her

 education environment at SBU was objectively hostile or abusive,

 even when looking at the totality of the circumstances.                         Here,

 Plaintiff alleges that “[t]he male Supervisor formed his opinions


 7 It is also assumed true that SBU is an educational institution
 receiving federal funding and subjected to Title IX. See Novio
 v. N.Y. Acad. of Art, 286 F. Supp. 3d 566, 576 (S.D.N.Y. 2017)
 (citation omitted).
                                             21
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 22 of 52 PageID #: 815



 of Plaintiff based on gender including when he said Plaintiff

 ‘pranced’ around the room, ‘ladies’ looked nice in dresses and was

 critical on how long it took Plaintiff to get dressed.”               (SAC ¶

 273.)      However,   these   isolated    comments   are   insufficient    to

 establish a prima facie case of gender discrimination.8                   See

 Johnson v. Long Island Univ., 58 F. Supp. 3d 211, 225-26 (E.D.N.Y.

 2014) (dismissing gender-based hostile work environment claim

 based on supervisor’s statements to plaintiff “that he could not

 wear shorts” and that “dressing in cool temperature attire was a

 women thing”); Shalom v. Hunter Coll. of City Univ. of N.Y., No.

 13-CV-4667, 2014 WL 3955167, at *6 (S.D.N.Y. Aug. 13, 2014)

 (finding    plaintiff’s    subjective     feelings   of    offense   to   the

 defendant’s statements that plaintiff’s clothes were “sloppy” and

 “women were all wearing pants instead of dresses” insufficient to

 show that sex-neutral statements had a discriminatory motive),

 aff’d, 645 F. App’x 60 (2d Cir. 2016); see also Oncale, 523 U.S.




 8 Notably, Plaintiff has made no allegations regarding how
 Mangano treated other students. Had she alleged that Mangano
 made similar comments to other female students, or that he
 treated male students differently than female students,
 Plaintiff “might have provided a good faith basis” for her
 complaint of gender discrimination, but she makes no such
 allegation. See Drumm, 486 F. App’x. at 914, n.3; Manolov, 952
 F. Supp. 2d at 533 (dismissing gender discrimination claim where
 though plaintiff alleged that professors “intentionally treated
 all white males in an adverse manner,” plaintiff “failed to
 allege any facts suggesting that he or other white males were
 treated differently than other students”).


                                      22
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 23 of 52 PageID #: 816



 at 80 (“We have never held that . . . harassment . . . is

 automatically discrimination because of sex merely because the

 words used have sexual content or connotations.”). In sum, because

 there are no allegations in the SAC plausibly connecting any action

 taken towards Plaintiff to her gender,9 Plaintiff fails to plead a

 prima facie claim of gender-based discrimination or harassment.

             Plaintiff’s gender-based Title IX claim fails for the

 additional reason that she has not alleged that SBU had knowledge

 of gender discrimination as required by Title IX.             See Wolff v.

 State Univ. of N.Y., 678 F. App’x 4, 6-7 (2d Cir. 2017) (to

 establish a Title IX claim, a plaintiff “must show that the

 institutional defendants had actual knowledge of the harassment

 and failed to respond” (citations omitted)); Novio, 286 F. Supp.

 3d at 577 (dismissing hostile environment claim where plaintiff

 sufficiently pled facts that, if proven, established that she “was

 required to endure an environment that objectively was severely

 and pervasively hostile,” because she had not pled sufficient facts

 demonstrating that defendant had actual knowledge of the harassing

 conduct against plaintiff).


 9 Plaintiff also alleges that “the University supported the
 explicitly gender[-]based sex stereotyping gender[-]specific
 definition of ‘professional’ dress for student teachers” which
 violates Title IX. (SAC ¶ 272.) However, the student teaching
 contract that Plaintiff refers to merely states: “I understand
 that I am expected to dress and otherwise behave in
 professionally appropriate ways.” (SAC, Ex. A.) This gender-
 neutral statement fails to show discriminatory intent.
                                      23
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 24 of 52 PageID #: 817



               Here, Plaintiff alleges that she complained to Galante

 via email on September 29, 2017 “about Mangano’s behavior and

 perceived harassment” and requested a new female supervisor.             (SAC

 ¶ 151.)      However, noticeably absent from Plaintiff’s email is any

 suggestion of gender-based discrimination or harassment.                 (See

 Galante Decl., Ex. 2.)        Rather, as discussed supra, Plaintiff’s

 email to Galante complained about her supervisor generally -- how

 he was hard on her and did not think she would succeed as a teacher.

 (See Galante Decl., Ex. 2) (“He makes me feel bad about myself and

 my decision to pursue teaching.           He makes me feel as if I don’t

 deserve to be a teacher.”)       At most, Plaintiff’s email to Galante

 asserts that Mangano was “bullying” her and not discriminating

 against her based on her gender.           See Johnson v. City Univ. of

 N.Y., 48 F. Supp. 3d 572, 574 (S.D.N.Y. 2014) (“Bullying and

 harassment have no place in the workplace, but unless they are

 motivated by the victim’s membership in a protected class, they do

 not provide the basis for an action under Title VII.”); Bowman v.

 Shawnee State Univ., 220 F.3d 456, 464 (6th Cir. 2000) (holding

 plaintiff was not subjected to a hostile environment for purposes

 of   Title    VII   because   “[w]hile    he   may   have   been   subject   to

 intimidation, ridicule, and mistreatment, he has not shown that he

 was treated in a discriminatory manner because of his gender.”).

               Without a showing that Plaintiff’s complaint to SBU

 officials alleged gender-based discrimination, and “not merely

                                      24
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 25 of 52 PageID #: 818



 generic perceived teaching failures, [SBU] cannot be charged with

 notice of an alleged violation” of Title IX.             See Manolov, 952 F.

 Supp 2d at 533 (dismissing Title VI and Title IX claims where

 plaintiff’s complaint to school officials contained no references

 to   alleged      gender   or    race   discrimination   but    only   addressed

 teaching failures).             Therefore, Plaintiff has failed to allege

 that she was subject to gender-based discrimination or harassment,

 or that SBU had knowledge of the alleged discrimination, and thus

 fails to state a Title IX discrimination claim.                   Accordingly,

 Plaintiff’s Title IX discrimination claim against SBU is DISMISSED

 without prejudice.

        B. Retaliation Claim

              Retaliation against individuals because they complain of

 sex discrimination is also a violation of Title IX.              See Papelino,

 633 F.3d at 91.       Applying Title VII standards, a plaintiff states

 a    Title   IX   claim    of    retaliation   by   alleging:   “(1) protected

 activity by the plaintiff; (2) knowledge by the defendant of the

 protected activity; (3) adverse school-related action; and (4) a

 causal connection between the protected activity and the adverse

 action.”     Id. (citation omitted).           “A plaintiff may prevail on a

 claim for retaliation even when the underlying conduct complained

 of was not in fact unlawful so long as [s]he can establish that

 [s]he possessed a good faith, reasonable belief that the underlying

 challenged actions of the [defendants] violated the law.”                Treglia

                                          25
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 26 of 52 PageID #: 819



 v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002) (internal

 quotation marks omitted) (applying anti-retaliation provision of

 Americans with Disabilities Act, 42 U.S.C. § 12203(a)).

               Plaintiff’s SAC fails to state a Title IX retaliation

 claim because, as discussed supra, she has not alleged facts

 plausibly suggesting that she engaged in a protected activity under

 Title   IX.      Plaintiff’s    September       29,    2017    email    to    Galante

 generally      complained    about   Mangano’s         treatment       of    her    and

 contained no references to gender-based discrimination or sexual

 harassment.      (See Galante Decl., Ex. 2.)           She stated that Mangano

 had a “personal beef” with her because she did not meet with him

 for his student teaching breakfast during the summer and that he

 “make[s] [her] feel bad about [herself], and make[s] [her] want to

 cry. That is bullying.” (Galante Decl., Ex. 2.) Such generalized

 complaints are insufficient to state a retaliation claim.                           See

 Rojas v. Roman Cath. Diocese of Rochester, 660 F.3d 98, 108 (2d

 Cir. 2011) (affirming dismissal of Title VII retaliation claim

 where   “any    complaints     [plaintiff]      made    were    generalized          and

 therefore the [defendant] could not reasonably have understood

 that she was complaining of conduct prohibited by Title VII”

 (internal quotation marks omitted)); Sutter v. Dibello, No. 18-

 CV-0817,      2019   WL   4195303,   at   *14    (E.D.N.Y.      Aug.        12,    2019)

 (“[C]omplaints must be sufficiently specific to make clear that

 the [plaintiff] is complaining about conduct prohibited by the

                                       26
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 27 of 52 PageID #: 820



 applicable    discrimination    statute.”)      R&R   Adopted   by,    2019   WL

 4193431 (E.D.N.Y. Sept. 4, 2019).

              Thus, as Plaintiff “has failed to adequately allege that

 she had a good faith, reasonable belief that she challenged conduct

 that constituted gender discrimination,” she has failed to plead

 the first element of a prima face Title IX retaliation claim.10

 Drumm, 486 F. App’x at 914.         Consequently, Plaintiff’s Title IX

 retaliation claim is DISMISSED without prejudice.

 IV.   Section 1983 Claims and Eleventh Amendment Immunity

               Plaintiff   asserts     Section    1983    claims       based   on

 Defendants’ alleged deprivations of her First Amendment right and

 her rights to due process and equal protection under the Fourteenth

 Amendment.     Defendants contend, however, that this Court lacks

 subject matter jurisdiction over Plaintiff’s Section 1983 claims




 10Notably, the Court also finds that Plaintiff has not alleged
 the fourth element of a Title IX retaliation claim -- a causal
 connection between the protected activity and the adverse
 action. As discussed infra, in Part V.A.2, Plaintiff’s SAC
 fails to allege a causal connection between her email complaint
 to Galante and her dismissal from SBU’s English Teacher
 Education program. On the contrary, Plaintiff acknowledges that
 she had issues with getting to her student teaching on time and
 had two bad lessons. (See Galante Decl., Ex. 2.) Plaintiff’s
 dismissal from SBU’s Education program was because of her own
 lack of professionalism, excessive lateness, poor performance,
 and her failure to complete the reflection assignment and agree
 to the standards of professionalism outlined in the student
 teaching contract. (See Jordan Decl., Ex. 3.)


                                      27
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 28 of 52 PageID #: 821



 against SBU and the Defendants in their official capacities.

 (Defs.’ Br. at 7.)        The Court agrees.

       A. Section 1983 Claims Against SBU

             “Determining       the    existence     of     subject    matter

 jurisdiction is a threshold inquiry and a claim is properly

 dismissed for lack of subject matter jurisdiction under Rule

 12(b)(1)    when    the    district   court    lacks     the   statutory    or

 constitutional power to adjudicate it.”         Morrison, 547 F.3d at 170

 (citation omitted).11

             The Eleventh Amendment to the United States Constitution

 provides that “[t]he Judicial power of the United States shall not

 be construed to extend to any suit in law or equity, commenced or

 prosecuted against one of the United States by Citizens of another

 State, or by Citizens or Subjects of any Foreign State.”                   U.S.

 CONST. amend. XI.         As a result, a State is immune from suits in

 federal court brought by its own citizens.         Soloviev v. Goldstein,


 11“Whether a state’s sovereign immunity under the Eleventh
 Amendment presents a question of subject matter jurisdiction is
 an open question in the Supreme Court and the Second Circuit.”
 De Figueroa v. New York, 403 F. Supp. 3d 133, 149, n.7 (E.D.N.Y.
 2019) (first citing Wis. Dep’t of Corr. v. Schacht, 524 U.S.
 381, 391 (1998) and then Carver v. Nassau Cty. Interim Fin.
 Auth., 730 F.3d 150, 156 (2d Cir. 2013) (leaving open “whether
 the claim of sovereign immunity constitutes a true issue of
 subject matter jurisdiction or is more appropriately viewed as
 an affirmative defense”)). In any event, the Court first
 addresses the sovereign immunity defenses raised by Defendants.
 See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999)
 (“[S]ubject-matter jurisdiction necessarily precedes a ruling on
 the merits.”).
                                       28
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 29 of 52 PageID #: 822



 104 F. Supp. 3d 232, 243 (E.D.N.Y. 2015) (citations omitted). This

 immunity extends to state agencies as well, see, e.g., Dube v.

 State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990) (“For

 Eleventh Amendment purposes, SUNY ‘is an integral part of the

 government of the State of New York and when it is sued the State

 is the real party.’”), including suits for damages and also from

 declaratory and equitable actions.           See Cory v. White, 457 U.S.

 85, 91 (1982).         As such, Eleventh Amendment immunity requires

 dismissal of all of Plaintiff’s Section 1983 claims against SBU.

 Accordingly,     Plaintiff’s   Section     1983   claims    against    SBU   are

 DISMISSED with prejudice.

        B. Section 1983 Claims Against the Individual Defendants in
           their Official Capacities

             Eleventh     Amendment   immunity     also     extends    to   suits

 against state officials in their official capacities.                  Will v.

 Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (“[A] suit

 against a state official in his or her official capacity is not a

 suit   against   the    official   but   rather   is   a   suit   against    the

 official’s office. As such, it is no different from a suit against

 the State itself.” (internal citation and citations omitted)).

             However, the Supreme Court has created an exception to

 the immunity of state officials.          Pursuant to Ex parte Young, 209

 U.S. 123 (1908), “[a] plaintiff may avoid the Eleventh Amendment

 bar to suit and proceed against individual state officers, as


                                      29
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 30 of 52 PageID #: 823



 opposed to the state, in their official capacities provided that

 [her] complaint (a) ‘alleges an ongoing violation of federal law’

 and (b) ‘seeks relief properly characterized as prospective.’”               In

 re Deposit Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007) (first

 quoting Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S.

 635, 645 (2002), then quoting In re Dairy Mart Convenience Stores,

 Inc., 411 F.3d 367, 372 (2d Cir. 2005)).12               The Ex parte Young

 exception “rests on the premise -- less delicately called a

 ‘fiction’ -- that when a federal court commands a state official

 to do nothing more than refrain from violating federal law, he is

 not the State for sovereign-immunity purposes.”               Va. Office for

 Prot. & Advocacy v. Stewart, 563 U.S. 247, 255 (2011) (internal

 citation omitted).

             However,    the   Ex    parte    Young   exception    to   sovereign

 immunity “only authorizes suits against officials with authority

 to provide the requested relief.”            Siani v. State Univ. of N.Y. at

 Farmingdale, 7 F. Supp. 3d 304, 317 (E.D.N.Y. 2014) (citations

 omitted).       Thus, for the exception to apply, a plaintiff must

 allege that “the defendant has responsibility for the alleged

 conduct   and    the   ability     to   redress   the   alleged   violations.”




 12Because the Ex parte Young exception applies only to
 injunctive relief, Ross v. State of N.Y., No. 15-CV-3286, 2016
 WL 626561, at *4 n.3 (S.D.N.Y. Feb. 16, 2016), Plaintiff is
 precluded from seeking damages under Section 1983 against the
 individual Defendants in their official capacities.
                                         30
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 31 of 52 PageID #: 824



 Shollenberger v. N.Y. State Unified Court Sys., No. 18-CV-9736,

 2019 WL 2717211, at *5 (S.D.N.Y. June 28, 2019) (citing CSX

 Transp., Inc. v. N.Y. State Office of Real Prop. Servs., 306 F.3d

 87, 99 (2d Cir. 2002)).

              Here, Plaintiff alleges that her withdrawal from SBU

 constitutes an ongoing violation of federal law.                She seeks an

 equitable order directing Defendants to vacate her dismissal from

 SBU,   expunge     any   references    in   her   academic    record   to   the

 dismissal, reinstate Plaintiff, and award her a degree. (SAC,

 Relief Requested, at pp. 37-38.)            Plaintiff, however, does not

 allege that the individual Defendants have the responsibility or

 capacity to provide her with the prospective relief she seeks.               In

 fact, as Plaintiff admits, both Defendants Taber and Stanley are

 no longer employed by SBU (see SAC ¶¶ 31, 249) and therefore have

 no capacity to reinstate Plaintiff or award her a degree.                   See

 Siani, 7 F. Supp. 3d at 317 (dismissing claims against individual

 defendants    in    their   official    capacities    where    four    of   the

 defendants were former employees of CUNY and therefore had no

 capacity to reinstate plaintiff); Sutter, 2019 WL 4195303, at *8

 (Ex parte Young exception did not apply where individual defendant

 retired and would therefore be unable to provide the requested

 relief).

              With regard to Defendant Galante, Plaintiff fails to

 allege that she is in a position to grant her the relief sought.

                                        31
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 32 of 52 PageID #: 825



 Instead, Plaintiff argues that “[t]his court can remedy the claims,

 enter an Order to readmit, and award a degree-diploma by estoppel.”

 (Pl.’s Opp. at 2); see Soloviev, 104 F. Supp. 3d at 245 (finding

 that the plaintiff’s claims against individual state officers in

 their official capacities did not fall under the Ex parte Young

 exception    because    plaintiffs    failed    to   “allege[]    that    the

 [i]ndividual CUNY [d]efendants have the responsibility or capacity

 to provide him with the prospective relief he seeks, i.e. to

 reinstate him”).       Thus, Plaintiff’s Section 1983 claim against

 Galante in her official capacity does not fall under the Ex parte

 Young exception and is therefore barred by Eleventh Amendment

 immunity.

             Accordingly, Plaintiff’s Section 1983 claims against the

 individual Defendants in their official capacities are DISMISSED

 with prejudice for lack of subject matter jurisdiction.13

 V.    Section 1983 Claims Against the Individual Defendants in
       their Individual Capacities

             The parties do not dispute that the Eleventh Amendment

 “provides no immunity for state officials sued in their personal

 capacities.”     Dube, 900 F.2d at 595 (citing Farid v. Smith, 850


 13Additionally, the Ex parte Young exception to the principle of
 sovereign immunity under the Eleventh Amendment is inapplicable
 to claims “against state officials on the basis of state law.”
 Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 106
 (1984). Accordingly, Plaintiff’s state law claims against the
 individual Defendants in their official capacities are also
 barred by the Eleventh Amendment.
                                      32
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 33 of 52 PageID #: 826



 F.2d 917, 920–23 (2d Cir. 1988)).                Defendants, however, assert

 that Plaintiff’s Section 1983 claims against Defendants in their

 individual capacities are barred by the doctrine of qualified

 immunity.     (Defs.’ Br. at 9.)

               To prevail on a claim under Section 1983, a plaintiff

 must show: (1) the deprivation of any rights, privileges, or

 immunities secured by the Constitution and laws, (2) by a person

 acting under the color of state law.                   See 42 U.S.C. § 1983.

 “Section 1983 itself creates no substantive rights; it provides

 only   a   procedure    for    redress    for    the   deprivation    of   rights

 established elsewhere.”        Sykes v. James, 13 F.3d 515, 519 (2d Cir.

 1993) (citing City of Oklahoma City v. Tuttle, 471 U.S. 808, 816

 (1985)).

               As   discussed   infra,     because      the   Court   finds   that

 Plaintiff fails to allege any constitutional claims, it need not

 determine whether or not the Defendants are entitled to invoke the

 defense of qualified immunity.           See Walczyk v. Rio, 496 F.3d 139,

 154 (2d Cir. 2007) (“When a defendant officer . . . invokes

 qualified immunity . . ., a court must first consider [whether] .

 . . the facts, viewed in the light most favorable to the plaintiff,

 show   that    the   officer’s    conduct       violate[d]    a   constitutional

 right[.]      If the answer to this question is no, ‘there is no

 necessity for further inquiries concerning qualified immunity.’”

 (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)); see also

                                          33
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 34 of 52 PageID #: 827



 Powell v. City of N.Y., No. 14-CV-9937, 2016 WL 4159897, at *11

 (S.D.N.Y. July 14, 2016) (“There is no need to linger on the

 qualified       immunity   analysis        in    this    case,     since,   [   ]     no

 constitutional violation can be made out.” (internal quotation

 marks and citation omitted)).               Accordingly, the Court does not

 reach    the    question   of   whether         the   individual    Defendants       are

 entitled to qualified immunity in the first instance.14

         A. First Amendment Retaliation Claim

                Plaintiff appears to allege that she was retaliated

 against for exercising her First Amendment right to free speech

 after she sent a September 29, 2017 email to Galante complaining

 about her supervisor’s behavior.                (SAC ¶ 265.)     Specifically, she

 claims that Galante’s response to her complaint resulted in a

 reflections        assignment   and    a    student     teaching     contract       that

 contained      a    gender-based      dress      requirement.        (SAC   ¶   266.)

 Plaintiff contends that Galante drafted these documents in an

 effort to “quash [her] free speech to protect Mangano . . . and

 the program’s reputation.”            (SAC ¶ 265(a).)




 14Additionally, Defendants contend that “Plaintiff alleges no
 facts supporting Defendant Stanley’s personal involvement” as
 required to state a Section 1983 claim for individual liability.
 (Defs.’ Br. at 9-10). However, the Court does not address this
 issue for the reasons discussed above -– namely, because
 Plaintiff fails to allege any constitutional violations.


                                            34
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 35 of 52 PageID #: 828



             Defendants contend that Plaintiff “makes only conclusory

 allegations that she was dismissed in retaliation for speech.”

 (Defs.’ Br. at 19.)         They claim that Plaintiff was removed from

 student-teaching     for    her   unprofessional   behavior     and   for   her

 failure to complete a reflection assignment and agree to the

 Department’s professional standards, among other reasons.             (Defs.’

 Br. at 19.)      The Court agrees.

             1.     First Amendment Retaliation Legal Standard

               “Although the First Amendment does not expressly refer

 to retaliation, a retaliation claim ‘is nonetheless actionable

 because    retaliatory      actions   may   tend   to   chill   individuals’

 exercise of constitutional rights.’”           Geagan     v. City Univ. of

 N.Y., No. 09-CV-3271, 2011 WL 3370395, at *10 (S.D.N.Y. July 14,

 2011) (quoting Dawes v. Walker, 239 F.3d 489, 491 (2d Cir. 2001),

 overruled on other grounds by Swierkiewicz v. Sorema N.A., 534

 U.S. 506 (2002)).          “To survive summary dismissal, a plaintiff

 asserting [a] First Amendment retaliation claim[ ] must advance

 non-conclusory allegations establishing: (1) that the speech or

 conduct at issue was protected, (2) that the defendant took adverse

 action against the plaintiff, and (3) that there was a causal

 connection between the protected speech and the adverse action.”

 Garcia v. SUNY Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 106–07

 (2d Cir. 2001) (citations omitted).



                                       35
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 36 of 52 PageID #: 829



                 2.     Application

                 The first two elements of a First Amendment retaliation

 claim are not in dispute so the Court assumes that Plaintiff has

 sufficiently alleged that she engaged in protected speech --

 Plaintiff’s email complaint to Galante -- and that she suffered an

 adverse action -- dismissal from the student-teaching program.

                 With    regard    to   the    “causal      connection”     element,    to

 survive     a        12(b)(6)    motion,      a    plaintiff      must   allege   facts

 “sufficient to support the inference that the speech played a

 substantial part in the adverse action,” Davis v. Goord, 320 F.3d

 346, 354 (2d Cir. 2003) (citation omitted), “that is to say, the

 adverse     [    ]     action    would     not      have   been    taken   absent     the

 [plaintiff’s] protected speech.”                   Morris v. Lindau, 196 F.3d 102,

 110 (2d Cir. 1999). Thus, “[r]egardless of any retaliatory motive,

 the plaintiff cannot prevail if a defendant can show he or she

 would have taken the same action even in the absence of the

 allegedly improper reason.”                  Holmes v. Poskanzer, 342 F. App’x

 651, 653 (2d Cir. 2009) (summary order) (citation omitted).

                 Here, Plaintiff fails to allege a causal connection

 between her September 29, 2017 email to Galante and her dismissal

 from SBU.       In fact, Plaintiff’s email to Galante acknowledges that

 she had issues getting to her student teaching position on time

 and that she had “2 bad lessons.”                     (See Galante Decl., Ex. 2.)

 Further, as stated in the letter denying Plaintiff’s appeal of her

                                               36
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 37 of 52 PageID #: 830



 dismissal, Defendants had non-retaliatory reasons for Plaintiff’s

 dismissal from SBU, namely: Plaintiff’s lack of professionalism

 and preparedness, excessive lateness, and her failure to complete

 the reflection assignment and refusal to agree to the standards of

 professionalism     outlined     in     the     student     teaching     contract.

 (Jordan Decl., Ex. 3); see Grossi v. City of N.Y., No. 08–CV–1083,

 2009 WL 4456307, at *8 (E.D.N.Y. Nov. 30, 2009) (dismissing

 retaliation    claim   for    lack    of     plausibility    where     plaintiffs’

 pleading indicated that there was an alternate, non-retaliatory

 motive for the defendant’s conduct).

             Though, as Plaintiff alleges, she was “removed from

 student teaching in close proximity to making her complaint,” (SAC

 ¶ 265(b)), “[t]emporal proximity . . . is just one of several

 factors to consider in determining whether a causal connection

 exists.”    Geagan, 2011 WL 3370395, at *14 (rejecting argument that

 the temporal proximity between plaintiff’s speech and the denial

 of her appeal raised inference of retaliation noting that “the

 relevance of temporal proximity in a particular First Amendment

 retaliation case turns on its unique facts and circumstances”)

 (citing Caldarola v. Town of Smithtown, No. 09-CV-0272, 2010 WL

 6442698, at *12 (E.D.N.Y. July 14, 2010)), R&R adopted by, 2011 WL

 1336574    (E.D.N.Y.   Apr.    4,     2011)    (dismissing     First     Amendment

 retaliation claim where plaintiffs failed to allege facts showing



                                         37
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 38 of 52 PageID #: 831



 a causal connection between the exercise of their First Amendment

 rights and any retaliatory acts against them)).

              Notably, Defendants did not outright dismiss Plaintiff

 from the program.        Galante met with Plaintiff on October 11, 2017

 to discuss her issues with lateness and professionalism, and her

 poor evaluations from both Mangano and Plaintiff’s co-teacher,

 DelSini.     (Galante Decl., Ex. 5.)          Additionally, Galante made a

 reasonable proposal, in the form of a reflection assignment and

 student teaching contract, that, if accepted, would have avoided

 Plaintiff’s dismissal.          (SAC, Ex. A; Galante Decl., Ex. 7).

 However,     Plaintiff    failed   to   accept       SBU’s   proposal   and   was

 dismissed from SBU for failure to meet the Education program’s

 requirements.15    See Garcia, 280 F.3d at 107 (upholding dismissal

 of   First   Amendment     retaliation       claim   where   student    rejected

 university’s reasonable, good-faith proposal).               Thus, as Plaintiff

 fails to allege a causal connection between her First Amendment




  To the extent that Plaintiff claims that Galante’s Spring 2018
 15

 student teaching contract requiring “professional dress”
 violates her right to free speech under the First Amendment,
 (see SAC ¶ 266; Pl.’s Opp. at 8), that claim also fails. “[A]
 person’s choice of dress or appearance in an ordinary context
 does not possess the communicative elements necessary to be
 considered speech-like conduct entitled to First Amendment
 protection.” See Zalewska v. Cnty. of Sullivan, 316 F.3d 314,
 320 (2d Cir. 2003) (citing Tinker v. Des Moines Sch. Dist., 393
 U.S. 503, 507–08 (1969)) (finding a woman’s clothing “does not
 constitute expressive conduct entitled to First Amendment
 protection.”).

                                         38
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 39 of 52 PageID #: 832



 right to free speech and her dismissal from SBU, she has failed to

 state a First Amendment retaliation claim.

             Accordingly,     Plaintiff’s        First   Amendment    retaliation

 claim is DISMISSED without prejudice.

       B. Fourteenth Amendment-Based Section 1983 Claims

             Plaintiff      alleges     that     the     individual    Defendants

 violated her right to equal protection and due process, both

 procedural and substantive, under the Fourteenth Amendment.                   The

 Court addresses each of these in turn.

             1.       Equal Protection Claim

             A plaintiff may allege a claim for the violation of her

 right to equal protection under the Fourteenth Amendment based on

 sex   discrimination       because    the     Equal     Protection   Clause    is

 “essentially     a    direction   that    all    persons   similarly   situated

 should be treated alike.”            City of Cleburne v. Cleburne Living

 Ctr., Inc., 473 U.S. 432, 439 (1985).            “Once action under color of

 state law is established, the analysis for such claims is similar

 to that used for employment discrimination claims brought under

 Title VII, the difference being that a § 1983 claim, unlike a Title

 VII claim, can be brought against individuals.”                      Demoret v.

 Zegarelli, 451 F.3d 140, 149 (2d Cir. 2006) (citing Feingold v.

 New York, 366 F.3d 138, 159 & n.20 (2d Cir. 2004) (reasoning that

 Section 1983 equal protection claims parallel Title VII claims)).

 This principle also applies to Title IX claims. See Weser v. Glen,

                                          39
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 40 of 52 PageID #: 833



 190   F.   Supp.     2d   384,    395     (E.D.N.Y.       2002)    (“intentional

 discrimination     proscribed    by     Title   IX   is   discrimination       that

 violates the Equal Protection Clause”), aff’d, 41 F. App’x 521 (2d

 Cir. 2002).

             The Court finds that Plaintiff’s equal protection claim

 against Defendants must also be dismissed because it is based on

 the same set of facts at issue in her Title IX discrimination claim

 and, as discussed, Plaintiff has not plausibly alleged facts

 suggesting that Defendants’ conduct was specifically based on her

 gender.    (See supra Part III); see also Wolff v. State Univ. of

 N.Y. Coll. at Cortland, No. 13-CV-1397, 2016 WL 9022503, at *23

 (N.D.N.Y. Feb. 5, 2016) (finding that plaintiff’s equal protection

 claim failed for the same reason as his Title IX claim), aff’d,

 678 F. App’x 4 (2d Cir. 2017); R.S. v. Bd. of Educ. of Hastings-

 On-Hudson Union Free Sch. Dist., 371 F. App’x 231, 234 (2d Cir.

 2010) (observing that where a plaintiff alleges parallel Title IX

 and equal protection claims, they may fail for the same reason).

 Accordingly,      Plaintiff’s    equal    protection      claim    is    DISMISSED

 without prejudice.

             2.     Procedural Due Process

             Plaintiff alleges that the individually-named Defendants

 violated    her    procedural     due     process    rights       when   she    was

 “arbitrarily      [and]   capriciously          yanked     out    of     [s]tudent

 [t]eaching” without a hearing.           (SAC ¶ 282.)      She claims that she

                                         40
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 41 of 52 PageID #: 834



 was “arbitrarily expelled without [d]ue [p]rocess for not signing

 an unlawful contract” (SAC ¶ 284), and that her dismissal was “non-

 academic.”       (Pl.’s Opp. at 1, 5, 7.)            Defendants respond that

 Plaintiff’s dismissal was based on academic decisions and that she

 was provided more process than is constitutionally required for an

 academic dismissal.          (Defs.’ Br. at 20-23.)       The Court agrees.

                     a.    Academic Dismissal vs. Disciplinary Dismissal

              The process to which Plaintiff was entitled depends on

 whether    Plaintiff’s        dismissal    from    SBU   was   disciplinary   or

 academic    in     nature.      “While    the     line   between   academic   and

 disciplinary decisions is not always clear, courts have considered

 a dismissal to be ‘academic’ where the rationale has to do with

 the student’s deficiency in the skills necessary in school or in

 the career for which the school is training him, including lack of

 professionalism.”         Wolff, 2016 WL 9022503, at *17 (citing Bd. of

 Curators of the Univ. of Mo. v. Horowitz, 435 U.S. 78, 90, (1978)

 (holding that medical resident’s dismissal was academic decision

 because it “rested on the academic judgment of school officials

 that she did not have the necessary clinical ability to perform

 adequately as a medical doctor and was making insufficient progress

 toward that goal”)).

              “On    the    other    hand,      disciplinary    dismissals     are

 typically those involving ‘the violation by a student of valid

 rules of conduct.’”          Id. at *18 (citing Horowitz, 435 U.S. at 86-

                                           41
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 42 of 52 PageID #: 835



 90).   “Disciplinary dismissals, being more objective in nature and

 not    dependent   upon   the   analytical    expertise   of   professional

 academicians, will bear a ‘resemblance to traditional judicial and

 administrative factfinding[.]’”         Id. (quoting Fenje v. Feld, 398

 F.3d 620, 625 (7th Cir. 2005)) (quotations omitted).

             In the instant case, the Court finds that Plaintiff’s

 dismissal was academic in nature.         Plaintiff’s     October 25, 2017

 dismissal letter states that she was dismissed from the English

 Teacher Education Program because she “failed to agree to the

 milestones established by [Defendants’] program by the deadline,”

 including her failure to complete a reflection paper and to sign

 a Spring 2018 student teaching contract -- both of which were

 academic requirements -- in order for Plaintiff to continue her

 work in the program.      (SAC, Ex. B.)      Additionally, an October 11,

 2017 email summarizing a meeting between Plaintiff and Galante

 demonstrates that Plaintiff’s dismissal related to issues with her

 preparedness, lateness, professionalism, and performance reviews

 with regard to her student teaching.            (Galante Decl., Ex. 5).

 Indeed, other courts have similarly determined that dismissals

 were academic in nature where they were based on professionalism

 concerns.    See, e.g., Wolff, 2016 WL 9022503, at *18 (upholding

 dismissal of student as academic due to faculty concerns about his

 professionalism and suitability to be a teacher).           Plaintiff does

 not allege any facts demonstrating that her dismissal was for

                                      42
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 43 of 52 PageID #: 836



 disciplinary reasons -- she does not claim that Defendants cited

 her for violating any rules of student conduct or that she was

 accused of cheating.        See Horowitz, 435 U.S. at 86; Papelino, 633

 F.3d at 95. Therefore, the Court finds that Plaintiff’s dismissal

 was wholly academic.

                   b.    Procedural Due Process Application

              Plaintiff alleges that she was denied an initial hearing

 and the right to submit documents, testify, and call witnesses.

 (SAC ¶¶ 290, 302.)          She claims that “the dismissal letter was

 vague, non[-]specific and unclear as to the type of dismissal.”

 (SAC ¶ 291(d).)     Plaintiff further alleges that she was denied the

 right   to   “appeal   to    all   the    necessary   parties   before   being

 ‘dismissed,’” and that she was “denied Notice of the Appeal Panel

 hearing.”     (SAC ¶¶ 224, 286.)16


 16Plaintiff additionally contends that SBU failed to follow its
 own policies. (SAC ¶¶ 204, 205, 237, 285.) However, “alleged
 deviations [from a university’s grievance policy and procedure]
 that do not affect the fundamental fairness of a hearing do not
 rise to constitutional proportions.” Barsoumian v. Williams, 29
 F. Supp. 3d 303, 314 (W.D.N.Y. 2014) (citing Winnick v. Manning,
 460 F.2d 545, 550 (2d Cir. 1972); see Brown v. Western
 Connecticut State Univ., 204 F. Supp. 2d 355, 366 (D. Conn.
 2002) (alleged failure to tape record appeal hearing in
 violation of Student Handbook did not rise to level of
 constitutionally deficient process); Turof v. Kibbee, 527 F.
 Supp. 880, 885 (E.D.N.Y. 1981) (failure to afford informal pre-
 hearing conference required by college bylaws did not affect
 fundamental fairness of process where plaintiff nonetheless
 received a full hearing on the allegations against him)).
 Therefore, Plaintiff’s allegations that SBU failed to follow its
 own policies and procedures, without more, are insufficient to
 state a due process violation.
                                          43
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 44 of 52 PageID #: 837



             “To state a Fourteenth Amendment procedural due process

 claim, Plaintiff must allege that (1) [SBU] officials . . .

 deprived [Plaintiff] of either a ‘liberty’ or ‘property’ interest,

 Horowitz,    435   U.S.   at   82,    and   (2) the   state’s   process   was

 ‘constitutionally [in]adequate.’”           Marino v. City Univ. of N.Y.,

 18 F. Supp. 3d 320, 337 (E.D.N.Y. 2014) (quoting Zinermon v. Burch,

 494 U.S. 113, 126 (1990)).           There is no question that Plaintiff

 possesses a constitutionally cognizable property interest in the

 continuation of her academic studies.           See Branum v. Clark, 927

 F.2d 698, 705 (2d Cir. 1991); Marino, 18 F. Supp. 3d at 337 (finding

 that Plaintiff had a “liberty” or “property” interest in her

 dealings with her state-run college based upon New York implied

 contract law). However, Plaintiff fails to allege that the process

 afforded to her by SBU officials was constitutionally inadequate.

             “To satisfy procedural due process, an institution must

 give a student subject to possible dismissal for academic reasons

 notice and must render an ultimate decision that is ‘careful and

 deliberate.’”      Wolff, 679 F. App’x at 6 (quoting Dean v. Univ. at

 Buffalo Sch. of Med. & Biomedical Scis., 804 F.3d 178, 191 (2d

 Cir. 2015)).       “This standard reflects the need for ‘far less

 stringent procedural requirements,’ than those called for in [a]

 disciplinary dismissal.”       Dean, 804 F.3d at 192 (quoting Horowitz,

 435 U.S. at 86) (finding that academic challenges require less

 formalized procedures than disciplinary determinations); cf. Goss

                                        44
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 45 of 52 PageID #: 838



 v. Lopez, 419 U.S. 565, 581 (1975) (holding that in disciplinary

 proceedings a student must “be given oral or written notice of the

 charges against him and, if he denies them, an explanation of the

 evidence the authorities have and an opportunity to present his

 side of the story”).

              Moreover, in academic dismissals, a court “should show

 great respect for the faculty’s professional judgment” and “may

 not override it unless it is such a substantial departure from

 accepted academic norms as to demonstrate that the person or

 committee    responsible       did   not    actually   exercise      professional

 judgment.”    Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 225,

 (1985). “The deference given to academic institutions is amplified

 at the highest levels of education as the ‘instruction becomes

 both more individualized and more specialized.’”                  Marino, 18 F.

 Supp. 3d at 337-38 (quoting Horowitz, 435 U.S. at 90).                        Thus,

 “[c]ourts do not intrude on the authority of colleges to dismiss

 students for purely academic reasons.” Murray v. N.Y. Univ. Coll.

 of Dentistry, No. 93-CV-8771, 1994 WL 533411, at *4 (S.D.N.Y. Sept.

 29, 1994) (citation omitted).

              In   light   of   these   standards,      the   Court    finds   that

 Plaintiff fails to allege that SBU and its officials offered

 constitutionally inadequate procedures.            There is no question that

 SBU met both the notice and careful decision requirements in this

 case.   Galante’s October 11, 2017 email reiterates SBU officials’

                                            45
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 46 of 52 PageID #: 839



 concerns regarding Plaintiff’s professionalism and clarified that

 Plaintiff’s     continuance     in   the    program    was    at    Galante’s

 discretion.    (See Galante Decl., Ex. 5; SAC ¶ 189.)         Additionally,

 as discussed supra, Galante offered Plaintiff an opportunity to

 continue her placement in the program.         (SAC ¶ 208; Galante Decl.,

 Ex. 7.)    However, as evidenced by her dismissal letter, Plaintiff

 was dismissed from the program after she failed to complete the

 reflection assignment and after she refused to sign the student

 teaching contract by the October 24, 2017 deadline.               (SAC, Ex. B)

 (emphasis added).      Though not required by due process standards,

 Plaintiff    was   even   afforded    the   opportunity      to    appeal   the

 dismissal, which she did on November 5, 2017. (SAC ¶ 230.)

             None of Plaintiff’s allegations involve requirements of

 procedural due process for academic dismissals.                   It is well-

 established that “a student facing academic dismissal is not

 entitled to a hearing or to cross-examine witnesses.”               McCann v.

 Univ. at Buffalo, No. 13-CV-0381, 2016 U.S. Dist. LEXIS 76829, *38

 (W.D.N.Y. June 10, 2016) (citing Goss, 419 U.S. at 584); Horowitz,

 435 U.S. at 86 n.3 (“a hearing is not required by the Due Process

 Clause of the Fourteenth Amendment”).        Further, the Second Circuit

 has made clear that there is no constitutional right to review or

 appeal school disciplinary decisions.         See Dean, 804 F.3d at 193;

 Patrick v. Success Acad. Charter Sch., Inc., 354 F. Supp. 3d 185,

 205 (E.D.N.Y. 2018) (“Plaintiffs’ claim ‘runs counter to precedent

                                      46
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 47 of 52 PageID #: 840



 holding that those subject to school discipline do not enjoy a due

 process    right   to   any   appellate   review.’”    (citation    omitted)

 (emphasis in original)) (collecting cases).              On the contrary,

 Plaintiff’s allegations demonstrate that she was provided with

 more process than that which was due.            See Chandrapaul v. City

 Univ. of N.Y., No. 14-CV-0790, 2016 WL 1611468, at *25 (E.D.N.Y.

 April 20, 2016) (“Courts may not intervene to require colleges ‘to

 confer diplomas on those who have been deemed to be unqualified.’”

 (citing Rosenthal v. N.Y. Univ., 482 F. App’x 609, 611 (2d Cir.

 2012))).     Therefore, Plaintiff fails to state a procedural due

 process claim and it is DISMISSED without prejudice.

             3.     Substantive Due Process

             Plaintiff contends that Defendants violated her right to

 substantive due process when she was denied her property interest

 to continuous enrollment (SAC ¶ 299) and her liberty interest to

 pursue her career of choice (SAC ¶ 288).

             “To state a substantive due process claim, a plaintiff

 must establish that a fundamental liberty or property interest

 ‘was infringed in an arbitrary or irrational manner that shocks

 the conscience.’”       Nguyen v. Milliken, No. 15-CV-0587, 2015 WL

 4925884, at *5 (E.D.N.Y. Aug. 18, 2015) (quoting Marino, 18 F.

 Supp. 3d at 338).       The Second Circuit has observed that “[t]he

 right to public education is not fundamental” and “there is no

 substantive due process right to public education.”                Bryant v.

                                      47
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 48 of 52 PageID #: 841



 N.Y. State Educ. Dep’t, 692 F.3d 202, 217-18 (2d Cir. 2012) (citing

 Handberry v. Thompson, 446 F.3d 335, 352-53 (2d Cir. 2006));

 Marino, 18 F. Supp. 3d at 339 (“[T]he property right granted to

 plaintiff as a public school student under New York law is a

 sufficient interest for a procedural [d]ue [p]rocess claim, but

 does not hold weight as a fundamental right under the Fourteenth

 Amendment.”)      Accordingly, Plaintiff’s substantive due process

 claim based on a property interest in continuous enrollment is

 without merit.

             On the other hand, courts have recognized a substantive

 due   process   right   to   pursue   a    chosen   career   under   certain

 circumstances.     “While a person’s right to pursue the profession

 of h[er] choice is recognized as a constitutionally protected

 liberty interest, courts in the Second Circuit have consistently

 held one must have no ability to practice one’s profession at all

 in order to state a claim for deprivation of a liberty interest.”

 Marino, 18 F. Supp. 3d at 339 (quoting Toussie v. Cnty. of Suffolk,

 806 F. Supp. 2d 558, 579-80 (E.D.N.Y. 2011) (citations omitted));

 see also Schultz v. Inc. Vill. of Bellport, No. 08-CV-0930, 2010

 WL 3924751, at *7 (E.D.N.Y. Sept. 30, 2010) (holding a “substantive

 due process claim based on infringement of [right to pursue chosen

 occupation] will succeed only where a person is blocked from

 participating in a particular field” (citation omitted)).



                                       48
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 49 of 52 PageID #: 842



              Here, Defendants did not deny Plaintiff an opportunity

 to practice in her chosen profession.         In fact, after Plaintiff’s

 removal from student teaching, Galante informed her that she would

 receive credit for the 24 hours of student teaching that she

 completed.     (Galante Decl., Ex. 5.)        Additionally, as discussed

 supra, Plaintiff was afforded the opportunity to work on her

 performance issues and to execute a student teaching contract that

 would have enabled her to student teach the following semester.

 However, Plaintiff declined the opportunity.            Thus, as alleged,

 she was not precluded from engaging in her chosen profession.

              Therefore, Plaintiff fails to state a substantive due

 process claim and it is DISMISSED without prejudice.17

 VI.   State Law Claims

              In addition to the federal claims, Plaintiff asserts

 state law claims for breach of contract, negligence, negligent




 17Even if the Court accepted Plaintiff’s argument that her
 dismissal was disciplinary and not academic, her due process
 claims are still subject to dismissal. “As the Second Circuit
 has emphasized, ‘[t]his court has held on numerous occasions
 that where, as here, a party sues the state and its officials
 and employees for the arbitrary and random deprivation of a
 property or liberty interest, an Article 78 proceeding is a
 perfectly adequate postdeprivation remedy.’” Attallah v. N.Y.
 Coll. of Osteopathic Med., 94 F. Supp. 3d 448, 457 (E.D.N.Y.
 2015) (citing Grillo v. N.Y.C. Transit Auth., 291 F.3d 231, 234
 (2d Cir. 2002)). “Moreover, the fact that any such proceeding
 may now be untimely does not alter the Court’s analysis.” Id.
 at 458 n.10 (citing Campo v. N.Y.C. Emps.’ Ret. Sys., 843 F.2d
 96, 102 n.6 (2d Cir. 1988)).

                                      49
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 50 of 52 PageID #: 843



 infliction of emotional distress, and breach of fiduciary duty.

 However,   because    the   Court   has   dismissed   Plaintiff’s    federal

 claims, there is no longer a basis for federal jurisdiction over

 the state law claims.       Under Carnegie–Mellon Univ. v. Cohill, 484

 U.S. 343, 350 (1988), a federal court should generally decline to

 exercise supplemental jurisdiction over state law claims if, as is

 the case here, the complaint’s federal claims are dismissed in the

 litigation’s early stages and there is no diversity jurisdiction.

              The Court declines to exercise supplemental jurisdiction

 over Plaintiff’s remaining state law claims and they are DISMISSED

 without prejudice to being refiled in state court.

 VII. Leave to Amend

              The Second Circuit has stated that “[w]hen a motion to

 dismiss is granted, the usual practice is to grant leave to amend

 the complaint.”      Hayden v. Cnty. of Nassau, 180 F.3d 42, 53 (2d

 Cir. 1999); see also FED. R. CIV. P. 15(a)(2) (“The court should

 freely give leave [to amend] when justice so requires.”).                  In

 addition, leave to replead should be liberally granted to pro se

 litigants.     Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010).

              While the Court is mindful that Plaintiff has already

 been granted two opportunities to amend the Complaint, (see Apr.

 15, 2019 Elec. Order; Aug. 1, 2019 Elec. Order), Plaintiff is

 GRANTED LEAVE TO AMEND her SAC in accordance with this Memorandum

 and Order.     Any Amended Complaint shall be filed within thirty

                                      50
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 51 of 52 PageID #: 844



 (30) days from the date of this Memorandum and Order and shall be

 titled “Third Amended Complaint” and shall bear the same docket

 number    as   this      Memorandum     and   Order,     18-CV-7434(JS)(ARL).

 Plaintiff is cautioned that her failure to timely file a Third

 Amended Complaint will lead to the dismissal of her SAC with

 prejudice and the closure of this case.

                                  CONCLUSION

              For the foregoing reasons, Defendants’ motion to dismiss

 is GRANTED.    Plaintiff’s Title IX claims against SBU are DISMISSED

 WITHOUT PREJUDICE.        Plaintiff’s Section 1983 claims against SBU

 and Defendants in their official capacities are DISMISSED WITH

 PREJUDICE,     and     Plaintiff’s     Section   1983    claims    against   the

 individual      Defendants      are      DISMISSED       WITHOUT     PREJUDICE.

 Additionally,     at    this   time,    the   Court     declines   to   exercise

 supplemental jurisdiction over Plaintiff’s state law claims, which

 are DISMISSED WITHOUT PREJUDICE, and may be refiled in state court.

              Plaintiff is GRANTED leave to file a Third Amended

 Complaint in accordance with this Memorandum and Order.                 Any Third

 Amended Complaint shall be filed within thirty (30) days from the

 date of this Memorandum and Order and shall be titled “Third

 Amended Complaint” and shall bear the same docket number as this

 Memorandum and Order, 18-CV-7434(JS)(ARL).              Plaintiff is cautioned

 that a failure to timely file a Third Amended Complaint will result



                                         51
Case 2:18-cv-07434-JS-ARL Document 52 Filed 11/05/20 Page 52 of 52 PageID #: 845



 in the dismissal of this action with prejudice and judgment will

 enter.

             The Clerk of the Court is directed to mail a copy of

 this Order to the pro se Plaintiff.



                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT
                                           Joanna Seybert, U.S.D.J.

 Dated:   November   4 , 2020
          Central Islip, New York




                                      52
